DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/308,549 is filed on 5/5/2021 and is Con of 15/769,049 04/17/2018 which is a 371 of PCT/US 2016/057687 filed on 10/19/2016 which claims benefit of 62/244,970 filed on 10/22/2015.

Current Status
This office action is the first action based on the merit, wherein claims 1-21 are pending and ready for examination.
Claim Objections
Claims 1 and similarly claims 11 and 21, each is objected to because of the following informalities:  the claim recites “the coarse-resolution soil moisture data comprising coarse data cells that each represent a soil moisture value”, the underlined limitation most likely the applicant meant to write “represents” which fits grammatically.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-10, 14 and 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4 and 14 the abbreviation ET has no corresponding definition in the claim, or claim 1 which claim 4 depend from. Each acronym should have its corresponding definition. Similarly for claim 14 that depends from claim 11. The examiner interprets ET as evapotranspiration for the purpose of examination.

As to claims 6 and similarly 7, 8, 9 and 10, the limitation and/or confuses the scope of the claim, thus the examiner interprets it to be an or among the cited parameters.

As to claims 16 and similarly 17, 18, 19 and 20, the limitation and/or confuses the scope of the claim, thus the examiner interprets it to be an or among the cited parameters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Evaluation of sampling techniques to characterize topographically-dependent variability for soil moisture downscaling,” Kevin Lwerbylo, Jeffery D.Niemann, hereinafter referenced as Niemann. Department of Civil and Environmental Engineering, Colorado State University, Campus Delivery 1372, Fort Collins, CO 80523-1372, United States, available online 21 January 2014. In view of NPL “Controls on topographic dependence and temporal instability in catchment-scale soil moisture patterns” Michael L. Coleman and Jeffrey D. Niemann, hereinafter referenced as Niemann2. WATER RESOURCES RESEARCH, VOL. 49, 1625–1642, doi:10.1002/wrcr.20159, 2013, published 28 March 2013. Niemann and Niemann2 are cited in the IDS submitted on 5/5/2021.

As to independent claim 1, Niemann teaches “A system comprising: an input/output device;” (page 307, item 2.3. Catchment descriptions, “The observations were collected” i.e. the input device that collects such data. Moreover, page 308 as the results has been displayed which refers to the output device. Although there is no explicit mention of an input device, however, on of ordinary skill in the art would contemplate that suitable input/output device implemented within the art would be applicable and to be used within data collection or displaying/outputting.)
“an electronic data storage; a processor communicatively coupled with the electronic data storage and the input/output device, the processor configured to:” (figs 2-10, such figures provide the outcome of computerized processes applied to the determined models. i.e. the computerized system/ processor is implied, moreover, the memory is an inherent component in a computerized system. See page 315 “Acknowledgements” as the use of MATLAB code which refers to an explicit computerized system.)
“receive coarse-resolution soil moisture data of soil via the input/output device, the coarse-resolution soil moisture data comprising coarse data cells that each represents a soil moisture value of a geographic region having at least one dimension greater than or equal to 1 km;” (page 304 and its span, 1. Introduction, as the collection of coarse soil is disclosed and wherein different ranges including the range that is “greater than or equal to 1Km”,  “collection spatial patterns of soil moisture at resolutions ranging from 700 m to 60 km.”; “patterns at resolutions of 90 m or coarser.” Moreover, the selected geographic region of Cache la Poudre reads “geographic region”).
“receive a plurality of fine-resolution supplemental soil moisture data via the input/output device, the fine-resolution supplemental soil moisture data comprising at least one of soil data, vegetation data, topography data, and climate data, the plurality of fine-resolution supplemental soil moisture data comprising data cells that represent a geographic region having at least one dimension less than or equal to 100 meters;” (page 304 1. Introduction and its span wherein the fine soil resolution is within the range of 0-40 m, and wherein the parameters of “Soil moisture patterns have been shown to be correlated with spatial patterns of topography, vegetation, soil texture, and combinations of these variables”, wherein the range of 0-40 m is within the range of “less than or equal to 100 meter”. Moreover, one of ordinary skill in the art would contemplate that since the range has been covered/overlapped, then it would be applicable to the claimed range. Furthermore 2.1 Sampling methods, the sampling reads on “plurality of resolution of supplemental soil moisture”.)
“downscale the coarse-resolution soil moisture data to fine- resolution soil moisture data using weighted average of soil moisture estimates determined from the fine-resolution supplemental soil moisture data and coarse resolution soil moisture data;” (page 304 1. Introduction and its span “downscaling”, “Various methods have been proposed to downscale coarse-resolution soil moisture estimates. The initial and final resolutions of the soil moisture patterns are important to the design of these methods because different factors control spatial variations in soil moisture at different scales” also see page 305 and its span 2. Methodology, and specifically the downscaling 2.2 and its span, is detailed, and wherein the fine resolution data is stored during a period of time/dates, “the fine-resolution soil moisture patterns in a catchment from the average soil moisture for the catchment and topographic attributes at the same fine resolution.”; “decomposition of a soil moisture dataset that includes observations at multiple locations within the catchment on two or more dates.”. 2.1 Sampling methods, the sampling reads on “plurality of resolution of supplemental soil moisture”. Moreover, page 306- 307, 2.2 downscaling and its span “estimate the fine-resolution soil moisture patterns in a catchment from the average soil moisture”, “the spatial average soil moisture on each date”. Moreover, page 306 2.2 and its san “The model was derived by considering the soil water balance for the land that drains through the edge of a digital elevation model (DEM) grid cell.”)
Although the average of Niemann could be or could lead to a weighted average as it is applicable within the art, yet it has not expressly cited.
Niemann2 teaches “downscale the coarse-resolution soil moisture data to fine- resolution soil moisture data using weighted average of soil moisture estimates;” (page 31/40 [56] “the EMT model is potentially well suited for downscaling applications because its input is the spatial-average soil moisture.” As this model is applied on down scaling application, i.e. the downscaling from coarse to fine resolution moisture data to be applied. Moreover, page 31/40 [55] wherein the spatial average and the weighted determinations within a defied volume are disclosed. Furthermore, page 7/40 [15] wherein the weighted average is applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the mathematical technique of weighted average of Niemann2 to Niemann wherein such approach is applicable in the down scaling as evidenced by Niemann2 and more specifically because the spatial averaging has been considered within the process and such technique has potential application in downscaling process (Niemann page 31/40 [55], “the EMT model is potentially well suited for downscaling applications because its input is the spatial-average soil moisture.”)
Niemann as modified teaches “wherein the fine resolution soil moisture is estimated from weighted average of soil moisture estimates by considering a fractional vegetation cover that can vary between fine-resolution gird cells within a coarse resolution grid cell; and output the fine resolution moisture data.” (page 307 “vegetation”, “infiltration, evapotranspiration, lateral flow, and deep drainage.”, “soil moisture patterns changes through time. During dry conditions, locations on the hillslopes that are oriented away from the sun tend to be wetter than locations on the hillslopes oriented towards the sun”, PSRI=Potential Solar Radiation Index, see fig 2. One of ordinary skill in the art would contemplate that well-known parameters under the term “vegetation” are applicable within the art regardless of exact parameters being explicitly mentioned or not. Moreover, Moreover, the figs 2-10 illustrate the output/display of the analyzed data.)

As to independent claim 11, Niemann teaches “A method comprising: receiving coarse-resolution soil moisture data of soil into a computing system, the coarse-resolution soil moisture data comprising data cells that each represents a soil moisture value of a geographic region having at least one dimension greater than or equal to 1 km;” (page 304 and its span, 1. Introduction, as the collection of coarse soil is disclosed and wherein different ranges including the range that is “greater than or equal to 1Km”,  “collection spatial patterns of soil moisture at resolutions ranging from 700 m to 60 km.”; “patterns at resolutions of 90 m or coarser.” Moreover, the selected geographic region of Cache la Poudre reads “geographic region”, one of ordinary skill in the art would contemplate that since the range has been covered/overlapped, then it would be applicable to the claimed range. Moreover, page 315 “Acknowledgements” as the use of MATLAB code which refers to an explicit computerized system. Moreover, page 314 4. Conclusion and its span, wherein the collected data, “collecting” reads on “receiving”).
 “receiving into the computing system, a plurality of fine-resolution supplemental soil moisture data comprising at least one of soil data, vegetation data, topography data, and climate data, the fine-resolution supplemental soil moisture data comprising data cells that represent a geographic region having at least one dimension less than or equal to 100 meters;” (page 304 1. Introduction and its span wherein the fine soil resolution is within the range of 0-40 m, and wherein the parameters of “Soil moisture patterns have been shown to be correlated with spatial patterns of topography, vegetation, soil texture, and combinations of these variables”, wherein the range of 0-40 m is within the range of “less than or equal to 100 meter”. Moreover, one of ordinary skill in the art would contemplate that since the range has been covered/overlapped, then it would be applicable to the claimed range. Moreover, 2.1 Sampling methods, the sampling reads on “plurality of resolution of supplemental soil moisture”.)
“downscaling, with the computing system, the coarse-resolution soil moisture data to fine-resolution soil moisture data using weighted average of soil moisture estimates determined from the fine-resolution supplemental soil moisture data and coarse resolution soil moisture data;” (page 304 1.Introduction and its span “downscaling” also see page 305 and its span 2. Methodology, and specifically the downscaling 2.2 and its span, is detailed, and wherein the fine resolution data is stored during a period of time/dates, “the fine-resolution soil moisture patterns in a catchment from the average soil moisture for the catchment and topographic attributes at the same fine resolution.”; “decomposition of a soil moisture dataset that includes observations at multiple locations within the catchment on two or more dates.”, 2.1 Sampling methods, the sampling reads on “plurality of resolution of supplemental soil moisture”. Moreover, the figs 2-10 illustrate the output/display of the analyzed data. Moreover, fig 2, middle column wherein the fine resolution of the moisture data soil data, is presented, the scale in meter shows 10-11 meter i.e. fine scale resolution. Moreover, page 306- 307, 2.2 downscaling and its span “estimate the fine-resolution soil moisture patterns in a catchment from the average soil moisture”, “the spatial average soil moisture on each date”, and wherein the data to be output.)
Although the average of Niemann could be or could lead to a weighted average as it is applicable within the art, yet it has not expressly cited.
Niemann2 teaches “downscaling, with the computing system, the coarse-resolution soil moisture data to fine-resolution soil moisture data using weighted average of soil moisture estimates;” (page 31/40 [55], “the EMT model is potentially well suited for downscaling applications because its input is the spatial-average soil moisture.” As this model is applied on down scaling application, i.e. the downscaling from coarse to fine resolution moisture data to be applied. Moreover, page 31/40 [55]  wherein the spatial average and the weighted determinations within a defied volume are disclosed. Furthermore, page 7/40 [15] wherein the weighted average is applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the mathematical technique of weighted average of Niemann2 to Niemann wherein such approach is applicable in the down scaling as evidenced by Niemann2 and more specifically because the spatial averaging has been considered within the process and such technique has potential application in downscaling process (Niemann page 31/40 [55], “the EMT model is potentially well suited for downscaling applications because its input is the spatial-average soil moisture.”)
Niemann as modified teaches “wherein the fine-resolution soil moisture is estimated from the weighted average of soil moisture estimates by considering a fractional vegetation cover that can vary between fine- resolution grid cells within a coarse-resolution grid cell; and outputting, with the computing system, the fine-resolution soil moisture data.” (page 307 “vegetation”, “infiltration, evapotranspiration, lateral flow, and deep drainage.”, “soil moisture patterns changes through time. During dry conditions, locations on the hillslopes that are oriented away from the sun tend to be wetter than locations on the hillslopes oriented towards the sun”, PSRI=Potential Solar Radiation Index, see fig 2. One of ordinary skill in the art would contemplate that well-known parameters under the term “vegetation” are applicable within the art regardless of exact parameters being explicitly mentioned or not. Moreover, Moreover, the figs 2-10 illustrate the output/display of the analyzed data.)

As to independent claim 21, Niemann teaches “One or more non-transitory computer-readable media storing one or more programs that are configured, when executed, to cause one or more processors to execute a method comprising: receiving coarse-resolution soil moisture data, the coarse-resolution soil moisture data comprising data cells that each represents a soil moisture value of geographic region having at least one dimension greater than or equal to 1 km;” (figs 2-10, such figure provides the outcome of computerized processes applied to provide the determined models. i.e. the computerized system/ processor is implied, moreover, the memory is an inherent component in a computerized system. See page 315 “Acknowledgements” as the use of MATLAB code which refers to an explicit computerized system. Moreover, page 304 and its span, 1. Introduction, as the collection of coarse soil is disclosed and wherein different ranges including the range that is “greater than or equal to 1Km”, “collection spatial patterns of soil moisture at resolutions ranging from 700 m to 60 km.”; “patterns at resolutions of 90 m or coarser.” Moreover, the selected geographic region of Cache la Poudre reads “geographic region”, one of ordinary skill in the art would contemplate that since the range has been covered/overlapped, then it would be applicable to the claimed range).
“receiving into the computing system, a plurality of fine-resolution supplemental soil moisture data comprising at least one of soil data, vegetation data, topography data, and climate data, the fine-resolution supplemental soil moisture data comprising data cells that represent a geographic region having at least one dimension less than or equal to 100 meters;” (page 304 1. Introduction and its span wherein the fine soil resolution is within the range of 0-40 m, and wherein the parameters of “Soil moisture patterns have been shown to be correlated with spatial patterns of topography, vegetation, soil texture, and combinations of these variables”, wherein the range of 0-40 m is within the range of “less than or equal to 100 meter”. Moreover, one of ordinary skill in the art would contemplate that since the range has been covered/overlapped, then it would be applicable to the claimed range.)
Niemann teaches spatial average, yet does not expressly cite weighted average.
Niemann2 teaches “determining a weighted average of soil moisture estimate from the fine resolution supplemental soil moisture data” (page 31/40 [56] “the EMT model is potentially well suited for downscaling applications because its input is the spatial-average soil moisture.” Moreover, page 31/40 [55] wherein the spatial average and the weighted determinations within a defied volume are disclosed. Furthermore, page 7/40 [15] wherein the weighted average is applied. Moreover, page 10/40 3. Application Sites, wherein the resolution of 10m and 15 also the depth of 0-30 cm reads on “fine resolution”, [27].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the mathematical technique of weighted average of Niemann2 to Niemann wherein such approach is applicable in the down scaling as evidenced by Niemann2 and more specifically because the spatial averaging has been considered within the process and such technique has potential application in downscaling process (Niemann page 31/40 [55], “the EMT model is potentially well suited for downscaling applications because its input is the spatial-average soil moisture.”)
Niemann as modified teaches “downscaling the coarse-resolution soil moisture data to fine-resolution soil moisture data using weighted average of soil moisture estimates determined from the fine-resolution supplemental soil moisture data and the coarse-resolution soil moisture data;” (page 304 1. Introduction and its span “downscaling” also see page 305 and its span 2. Methodology, and specifically the downscaling 2.2 and its span, is detailed, and wherein the fine resolution data is stored during a period of time/dates, “the fine-resolution soil moisture patterns in a catchment from the average soil moisture for the catchment and topographic attributes at the same fine resolution.”; “decomposition of a soil moisture dataset that includes observations at multiple locations within the catchment on two or more dates.”, 2.1 Sampling methods, the sampling reads on “plurality of resolution of supplemental soil moisture”. Moreover, the figs 2-10 illustrate the output/display of the analyzed data. Moreover, fig 2, middle column wherein the fine resolution of the moisture data soil data, is presented, the scale in meter shows 10-11 meter i.e. fine scale resolution. Moreover, page 306- 307, 2.2 downscaling and its span “estimate the fine-resolution soil moisture patterns in a catchment from the average soil moisture”, “the spatial average soil moisture on each date”, and wherein the data to be output.)
Niemann as modified teaches “wherein the fine-resolution soil moisture is estimated from the weighted average of soil moisture estimates by considering a fractional vegetation cover that can vary between fine- resolution grid cells within a coarse-resolution grid cell; and outputting, with the computing system, the fine-resolution soil moisture data.” (page 307 “vegetation”, “infiltration, evapotranspiration, lateral flow, and deep drainage.”, “soil moisture patterns changes through time. During dry conditions, locations on the hillslopes that are oriented away from the sun tend to be wetter than locations on the hillslopes oriented towards the sun”, PSRI=Potential Solar Radiation Index, see fig 2. One of ordinary skill in the art would contemplate that well-known parameters under the term “vegetation” are applicable within the art regardless of exact parameters being explicitly mentioned or not. Moreover, Moreover, the figs 2-10 illustrate the output/display of the analyzed data.)


As to claims 2 and 12, Niemann teaches “wherein the soil data comprises one or more soil parameters selected from the group consisting of soil porosity, an anisotropy of a saturated hydraulic conductivity of the soil, a saturated vertical hydraulic conductivity of the soil, a thickness of a hydrologically active layer where a topographic curvature is zero, a minimum topographic curvature for which a hydrologically active layer is present, a parameter representing a percentage of sand in the soil, a parameter representing a percentage of silt in the soil, a parameter that relates a horizontal hydraulic gradient to a topographic slope, a parameter that describes effects of moisture limitations on a saturated vertical hydraulic conductivity, and a parameter that describes effects of moisture limitations on a saturated horizontal hydraulic conductivity.” (last paragraph of the right col of page 310 and its span of page 311 “porosity”. page 305 wherein the soil depth within a catchment area to be determined which reads on “thickness of hydrological active layer”. Moreover, page 307 wherein the slope curvatures and the soil moisture pattern, are determined, also see “topographic attribute”, “slope” which reads on “topographic slope”. Moreover, see page 315 and last paragraph of page 304, “soil texture” which refers to its components i.e. could represents the percentage of the clay and/ sand.)
Although the claimed language cites “one or more” i.e. one parameter should be sufficient, however, the following rejection is applied in order to provide more obvious parameters applied and considered within the art, and in order to provide a compact prosecution.
Niemann2 teaches “wherein the soil data comprises one or more soil parameters selected from the group consisting of soil porosity, an anisotropy of a saturated hydraulic conductivity of the soil, a saturated vertical hydraulic conductivity of the soil, a thickness of a hydrologically active layer where a topographic curvature is zero, a minimum topographic curvature for which a hydrologically active layer is present, a parameter that relates a horizontal hydraulic gradient to a topographic slope, a parameter that describes effects of moisture limitations on a saturated vertical hydraulic conductivity, and a parameter that describes effects of moisture limitations on a saturated horizontal hydraulic conductivity.” (page 10/40 3. Application Site and its span, wherein the soil content is determined such as the clay, silt and/or sand contents. Moreover, page 4/40 2. Model Development and its span, wherein the contribution of flow to the length of the elevation contour, down-slope edge [6]; the saturated vertical hydraulic conductivity, porosity factor and the vertical pore disconnectedness index [7]; the lateral distribution of the catchment for variably saturated horizontal flow, hydrologically active layer thickness for location with zero curvature, minimum curvature, saturated horizontal hydraulic conductivity, local topographic slope [8], are determined. Also see page 1/40 [1] “effects of soil, vegetation, and climatic parameters on these metrics are then evaluated. The evaluations indicate that saturated horizontal hydraulic conductivity, pore disconnectedness, and a vegetation evapotranspiration efficiency parameter have strong effects on the organization and instability of the soil moisture patterns.”)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the obvious range of parameters considered within the determination of Niemann2 to the parameter determination of Niemann. Since both teachings are drawn to the same concept and directed to the same goal, thus one of ordinary skill in the art would contemplate that the inclusion of a wider range of parameters would provide more complete and inclusive research process, outcome and determinations. Moreover, one of ordinary skill in the art would contemplate that most likely, Niemann omitted the disclosure of the detailed parameters range due to the fact that one of ordinary skill in the art would expect and appreciate the obvious possible range of parameters to be applied as a combination or in an alternative addition in order to provide as inclusive and effective outcome as possible and within the expectations of one or ordinary skill and the nature of this art.

As to claims 3 and 13, Niemann teaches “wherein the vegetation data comprises one or more vegetation parameters selected from the group consisting of a fractional vegetation cover, an interception efficiency, a fraction of evapotranspiration (ET) that arises from a hydrologically active layer, a shading efficiency of vegetation, a parameter that describes effects of moisture limitations on a radiation component of ET, and a parameter that describes effects of moisture limitations on an aerodynamic component of ET.” (page 307 “vegetation”, “infiltration, evapotranspiration, lateral flow, and deep drainage.”, “soil moisture patterns changes through time. During dry conditions, locations on the hillslopes that are oriented away from the sun tend to be wetter than locations on the hillslopes oriented towards the sun”, PSRI=Potential Solar Radiation Index, see fig 2. One of ordinary skill in the art would contemplate that well-known parameters under the term “vegetation” are applicable within the art regardless of exact parameters being explicitly mentioned or not)
Moreover, Niemann2 also discloses the above limitations as in page 1/40 “vegetation”, page 30/40 [52] “Greater vegetation transpiration efficiency or thicker vegetation cover, represented in the EMT model”, fig 1 page 11/40 Shading and elevation.)

As to claims 4 and 14, Niemann as modified teaches “wherein the climate data comprises one or more climate parameters selected from the group consisting of a potential ET and a ratio of an aerodynamic term to a radiation term of potential ET.” (page 307 “climatic”, “evapotranspiration”. One of ordinary skill in the art would contemplate that well-known parameters under the term “climatic” are applicable within the art regardless of these parameters being explicitly mentioned or not.)

As to claims 5 and 15, Niemann as modified teaches “wherein the topographic data comprises one or more topography parameters selected from the group consisting of an elevation, an area that is upslope from an edge of a data cell, a topographic slope, a topographic curvature, a topographic orientation, a ratio of an insolation of a topographic surface to that of a horizontal surface at a same latitude and date.” (page 305-307 “topographic attributes”, “hillslope”, “edge of a digital elevation model (DEM) grid cell”. One of ordinary skill in the art would contemplate that well-known parameters under the term “topographic attribute”, are applicable within the art regardless of these parameters being explicitly mentioned or not, not to mention that the claimed language refers to “one or more”, i.e. one parameter should be sufficient.)

As to claims 6 and 16, Niemann as modified teaches “wherein the fine-resolution soil moisture is estimated from the weighted average of soil moisture estimates by considering a compound soil, vegetation, topography, and/or climate deep drainage index (DDI) that includes the fractional vegetation cover and one or more of the following: a soil porosity that can vary between the fine-resolution grid cells within a coarse- resolution grid cell; a vegetation interception efficiency that is greater than or equal to 0 and less than or equal to 1 and can vary between the fine-resolution grid cells within a coarse-resolution grid cell; a soil saturated vertical hydraulic conductivity that can vary between the fine-resolution grid cells within a coarse-resolution grid cell; and a vertical pore disconnectedness index.” (page 304 1. Introduction and its span “Soil moisture patterns have been shown to be correlated with spatial patterns of topography, vegetation, soil texture, and combinations of these variables”. Moreover, page 306 2.2 and its san “The model was derived by considering the soil water balance for the land that drains through the edge of a digital elevation model (DEM) grid cell.” Moreover, last paragraph of the right col of page 310 and its span of page 311 “porosity”. Page 309 3.1 “Fig. 3 presents the results for the location-limited scenario at Tarrawarra. The model performance is quantitatively evaluated using the Nash–Sutcliffe Coefficient of Efficiency (NSCE) (Nash and Sutcliffe, 1970). The NSCE has a maximum possible value of one,”) See 112(b) rejection above, the examiner considers at least one parameter to satisfy the claimed language.

As to claims 7 and 17, please see the rejection of claim 6 above. The limitation and/or has been interpreted as an or.

As to claims 8 and 18, please see the rejection of claim 6 above. The limitation and/or has been interpreted as an or.

As to claims 9 and 19, please see the rejection of claim 6 above. The limitation and/or has been interpreted as an or.

As to claims 10 and 20, please see the rejection of claim 6 above. The limitation and/or has been interpreted as an or.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0197814 A1, McBrateny et al, drawn to method of quantifying soil carbon in a unit of land.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        12/14/2022